NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2916-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHIQUAN D. BELLAMY,

     Defendant-Appellant.
__________________________

                   Submitted May 19, 2020 – Decided June 5, 2020

                   Before Judges Fisher, Accurso and Gilson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 11-03-0348.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

                   Appellant filed a pro se supplemental brief.

PER CURIAM
      Defendant appeals the denial of his post-conviction relief petition.

Because defendant was not permitted to explore his trial attorney's

acknowledgement of entering into a dating relationship with a witness for the

prosecution – a police detective – no later than nine days after the jury found

defendant guilty, we vacate the order denying post-conviction relief and remand

for an evidentiary hearing.

      Defendant, as well as Latonia Bellamy, his cousin, and Darmelia

Lawrence, were indicted and charged with the first-degree murders of Nia Haqq

and Michael Muchioki, as well as other serious offenses. The relevant facts and

circumstances that led to defendant's conviction are recounted in our earlier

opinion on defendant's direct appeal, State v. Bellamy, No. A-3369-13 (App.

Div. Apr. 18, 2017), certif. denied, 231 N.J. 115 (2017), and need not be

repeated here in any great detail.

      Briefly, the jury heard evidence that defendant, his cousin, and Lawrence

engaged in a carjacking and robbery at about 2:30 a.m., on April 4, 2010. One

witness, Amanda Muchioki – the sister of Michael Muchioki – heard a car pull

up outside the Jersey City home she shared with her brother and his fiancé, Nia

Haqq. Amanda heard a male voice say, "get out of the car," followed by "a loud

bang." When she looked out the window she saw two people, whom she could

                                                                       A-2916-18T4
                                       2
not identify, standing by the car. She ran to another room to call police and

heard "three more shots." Another resident on the same street heard the first

shot, ran to a window, and from there watched three individuals – one male and

two female African-Americans – get into a black SUV. This witness was able

to describe the male as wearing a "fitted hat" and a "camouflage jacket." When

she heard more shots, she called police. She watched as the three individuals

got out of the SUV and ran away.

      The jury also heard from Wahjira Rush, who testified to being in

defendant's Jersey City apartment that night. She testified that she observed

defendant retrieve a shotgun and handgun from a closet, as well as an "army

camouflage jacket." She also testified, among other things, that the three co-

defendants left the apartment that night, and defendant arrived "out of breath"

at approximately 3:00 a.m.; defendant had in his possession the shotgun, some

credit cards, identification cards, and a ring.

      Lawrence testified pursuant to a plea agreement she reached with the

State. She testified that on the night in question defendant and his cousin spoke

about wanting to commit robberies and they eventually departed in the early

morning hours. She identified defendant in court, and testified that on the night

of the murders defendant wore a camouflaged army fatigue jacket, which


                                                                         A-2916-18T4
                                         3
concealed a shotgun in his sleeve; defendant's cousin was in possession of a

nine-millimeter handgun in her coat pocket. Lawrence went along, unarmed.

When they encountered the victims' black SUV, defendant and his cousin

stepped out and demanded the car keys. Lawrence described in detail how the

victims were ordered onto the ground, and how defendant shot Michael

Muchioki first. This was followed by three more shots; this witness claimed not

to have seen which person fired those shots. Following the murders, defendant

told his cousin and Lawrence to get in the SUV, but they quickly found it would

not start and took off on foot.

      The jury also heard from police officers and forensic experts which

provided evidence that tied defendant to these crimes.               During their

investigation, police uncovered a sawed-off shotgun in defendant's apartment.

Lawrence identified that weapon as the shotgun used by defendant to kill

Muchioki. The nine-millimeter handgun was never recovered. DNA evidence

removed from the shotgun's muzzle was positively linked to the projectiles that

killed Muchioki.

      Of relevance to the issues in this appeal, one of the State's police witnesses

was Detective Erin Burns.         She provided evidence regarding three nine




                                                                            A-2916-18T4
                                         4
millimeter shell casings found at the crime scene. She also testified about

finding two fingerprints belonging to Lawrence on the vehicle.

      Defendant was convicted of two counts of first-degree murder, four counts

of first-degree felony murder, two counts of first-degree carjacking, two counts

of first-degree robbery, four counts of second-degree possession of a weapon

for an unlawful purpose, third-degree possession of a sawed-off shotgun,

second-degree unlawful possession of a handgun, and second-degree conspiracy

to commit robbery. Following appropriate mergers, defendant was sentenced in

January 2014 to serve consecutive life terms on the two first -degree murder

convictions and concurrent terms on other offenses. As noted, we affirmed his

convictions and sentence on defendant's direct appeal, and the Supreme Court

denied certification.

      Defendant filed a PCR petition in November 2017. Through appointed

counsel, and by way of his own pro se submission, defendant presented

numerous arguments in support of his claim that trial counsel was ineffective.

The judge heard argument but did not conduct an evidentiary hearing and

ultimately denied relief by way of a written opinion.

      Defendant appeals, arguing through appointed counsel that the PCR judge

erred in denying defendant an evidentiary hearing regarding:


                                                                        A-2916-18T4
                                       5
              I. THE DETAILS OF HOW AND WHEN HE BEGAN
              HIS    ROMANTIC     RELATIONSHIP   WITH
              DETECTIVE ERIN BURNS AND HOW THAT
              RELATIONSHIP IMPACTED [HIS] DEFENSE.

              II. TRIAL COUNSEL'S FAILURE TO SUBPOENA
              COURTNEY BROOKS AS A WITNESS IN THE
              SECOND TRIAL, AND IN FAILING TO CONSULT
              A HANDWRITING EXPERT, AS BOTH BROOKS
              AND THE EXPERT WOULD HAVE RAISED
              REASONABLE DOUBT THAT [DEFENDANT]
              WROTE THE INCRIMINATING LETTER WHICH
              WAS INTRODUCED AT TRIAL.

In his supplemental pro se brief, defendant presents two points, which we

renumber:

              III. THE PCR COURT ERRED IN [ITS] DECISION
              TO DENY [DEFENDANT] RELIEF WHERE THE
              COURT FAILED TO DISCUSS ON THE MERITS
              [DEFENDANT'S] ISSUE WHERE HE . . .
              PRESENTED [TO] THE COURT . . . A PRIMA FACIE
              SHOWING OF PROOF THAT HE HAS BEEN
              DEPRIVED OF DUE PROCESS OF LAW BY THE
              VIOLATION OF THE REQUIREMENT OF
              AUTHENTICATION OR IDENTIFICATION (CHAIN
              OF CUSTODY) [1] RULE IN VIOLATION OF
              [DEFENDANT'S] RIGHT TO FAIR TRIAL IN
              VIOLATION     OF   THE  UNITED       STATES
              CONSTITUTION SIXTH AND FOURTEENTH
              AMENDMENT AND ART. I, PARA. 1, 9[,] 10 AND
              21 OF THE NEW JERSEY CONSTITUTION . . .
              WHERE THE TRIAL COURT OVERRULED
              OBJECTION TO EVIDENCE ADMISSION.


1
    Citing N.J.R.E. 901, R. 3:22-4, and State v. Nash, 212 N.J. 518 (2013).
                                                                         A-2916-18T4
                                        6
            IV. THE PCR COURT ERRED BY NOT GRANTING
            [DEFENDANT'S]   PETITION   OR,   IN THE
            ALTERNAT[IV]E, ORDERING AN EVIDENTIARY
            HEARING ON [DEFENDANT'S] CLAIMS OF
            INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL.

Defendant included, within Point IV, thirteen subpoints in which he argues

attorney ineffectiveness. In the first of these subpoints, defendant contends he

was denied the effectiveness of appellate counsel in his direct appeal in the

following way:

            A. THE APPELLATE COURT FOR PCR ERRED IN
            DENYING [DEFENDANT'S] INEFFECTIVE ASSIS-
            TANCE OF COUNSEL CLAIM RAISED ON
            SENTENCING COUNSEL . . . IN AN ABUSE OF
            DISCRETION WHEN THEY NEGATED TO 'MAKE
            A DECISION ON SENTENCING COUNSEL'S
            INADEQUATE REPRESENTATION' ON THE
            CONFLICT OF INTEREST ISSUE BETWEEN
            TRIAL COUNSEL MICHAEL P. RUBAS AND
            STATE[']S WITNESS/BALLISTICS EXPERT DET.
            ERIN BURNS BUT INSTEAD DIRECTED THEIR
            DECISION ON TRIAL COUNSEL'S PERFORM-
            ANCE AT TRIAL INSTREAD OF SENTENCING
            COUNSEL NOT DOING HIS DUE DILIGENCE
            DURING SENTENCING AS DISCUSSED IN
            [DEFENDANT'S] ISSUE AS WELL AS THE DIRECT
            APPEAL COURT'S IN THEIR DECISION TO
            LEAVE THE ISSUE BY WAY OF PCR . . . .

In the next eleven subpoints, defendant argues the PCR judge erred in denying

his ineffectiveness claims and in rejecting his arguments that he was deprived

of the guarantees of the Sixth and Fourteenth Amendments of the federal

                                                                        A-2916-18T4
                                       7
constitution and Article I, paragraphs 1, 9, 10, and 21 of the state constitution,

regarding his trial counsel's failure to:

             B. . . . SEEK OWN HANDWRITING ANALYSIS
             EXPERT ON [DEFENDANT'S] BEHALF WHERE
             TRIAL COUNSEL RELIED ON STATE TO
             PRODUCE THEIR EXPERT. . . .

             C. . . . SUBPOENA WITNESS COURTNEY BROOKS
             TO GIVE TESTIMONY BUT INSTEAD REMOVED
             HER FROM [DEFENDANT'S] WITNESS LIST
             WITHOUT        ACKNOWLEDGEMENT     AND/OR
             APPROVAL OF [DEFENDANT] AND BY NOT
             FIRST MAKING A SOUND DECISION TO
             INVESTIGATE THE WITNESS . . . .

             D. . . . OFFER THE EXEMPLARS OF
             [DEFENDANT'S] KNOWN WRITING SAMPLES TO
             JURY ON A CRITICAL PIECE OF EVIDENCE THE
             STATE USED AGAINST [DEFENDANT.]

             E. . . . OBJECT TO THE ADMISSION OF HEARSAY
             AT TRIAL USED TO BOLSTER A TESTIFYING
             WITNESS OF THE STATE'S TESTIMONY . . . .

             F. . . . OBJECT TO THE ADMISSIBILITY OF
             DAMAGING LETTER THE STATE ALLEGED WAS
             AUTHORED BY [DEFENDANT.]

             G. . . . SEEK OWN DNA EXPERT WHEN DNA
             APPEARED THAT WAS NEVER DOCUMENTED
             OR PART OF DISCOVERY AS COUNSEL RELIED
             ON THE STATE'S EXPERT TO PRODUCE THE
             EXPERT OF THEIR OWN AND . . . TO FOLLOW-UP
             ON CHAIN OF CUSTODY OBJECTION AT
             SIDEBAR . . . .


                                                                          A-2916-18T4
                                            8
            H. . . . SHOW PROSEC[U]TOR NEGLIGENCE ON
            INVESTIGATING POTENTIAL THIRD PARTY
            GUILT SUSPECTS AND . . . TO DISCLOSE HOW
            THE STATE ELIMINATED THEM AS POTENTIAL
            SUSPECTS AND NOT CONDUCTING THE SAME
            INVESTIGATION ON [DEFENDANT.]

            I. . . . OBJECT TO HIGHLY PREJUDICIAL
            REMARKS MADE BY THE STATE DURING
            CLOSING ARGUMENTS. . . .

            J. . . . RETRIEVE FULL COMPLETE COPY OF
            DISCOVERY WHICH VIOLATED [DEFENDANT'S]
            RIGHT TO KNOW THE STATE'S CASE AGAINST
            HIM PURSUANT TO R. 3:13-3. . . .

            K. . . . SUBPOENA EYEWITNESS LEMONICA
            HARRIS BUT INSTEAD REMOVED HER FROM
            [DEFENDANT'S] WITNESS LIST. . . .

            L. . . . USE FIRST TRIAL TRANSCRIPTS OF
            STATE'S WITNESS DETECTIVE ERIN BURNS TO
            SHOW INCONSISTENCIES BETWEEN TESTI-
            MONY GIVEN AT BOTH TRIAL[S.]

And in Point IV's last subpoint, defendant argues the PCR judge erred and

abused his discretion by rejecting defendant's cumulative error argument that

was based on trial counsel's

            M. . . . INADEQUATE ERRORS MADE DURING
            PRE-TRIAL AS WELL AS DURING TRIAL WHICH
            VIOLATED [DEFENDANT'S] RIGHT TO A FAIR
            TRIAL IN VIOLATION OF THE UNITED STATES
            CONSTITUTION SIXTH AND FOURTEENTH
            AMENDMENT AND ART. I, PARA. 1, 9, 10 AND 21
            OF THE NEW JERSEY CONSTITUTION.

                                                                      A-2916-18T4
                                     9
      We agree with the argument presented in both PCR counsel's brief and

defendant's pro se brief, as we more fully discuss in Section I below, that the

judge erred by failing to conduct an evidentiary hearing about trial counsel's

involvement with Detective Burns. We reject the arguments concerning the

inculpatory letter purportedly written by defendant to Brooks for reasons briefly

summarized in Section II below. We find insufficient merit in defendants' other

arguments to warrant discussion in a written opinion. R. 2:11-3(e)(2).

                                        I

      Our reasons for requiring an evidentiary hearing to explore the

relationship between trial counsel and Detective Burns may be briefly stated.

That such a relationship came into existence is not in question; when it

commenced is not entirely clear. Trial counsel acknowledged in a January 2014

letter that he began dating Detective Burns on September 28, 2013, nine days

after the guilty verdict. The facts about that relationship need to be explored.

While neither side disputes the relationship came into being at some point during

counsel's representation of defendant, there is no sworn statement, let alone

testimony, that would suggest when the relationship commenced. Defendant is

not required to take counsel's word for when the relationship began, particularly

when the only "evidence" of the commencement date comes from an unsworn

                                                                         A-2916-18T4
                                      10
letter. See State v. Cummings, 321 N.J. Super. 154, 168-70 (App. Div. 1999).

Defendant should be allowed a full opportunity to question his trial counsel,

Detective Burns, and any other witnesses with relevant information about their

relationship and its impact on counsel's representation of defendant .

      The matter is not materially different from the situation in State v. Lasane,

371 N.J. Super. 151 (App. Div. 2004). The defendant there was a day short of

seventeen years old at the time he allegedly committed the charged offenses. Id.

at 154. Pursuant to the advice of both his attorney and his mother, defendant

entered a guilty plea. Id. at 160. Later, after being sentenced and losing his

direct appeal, the defendant sought post-conviction relief, asserting that his

mother's intimate relationship with his attorney deprived him of the type of

uncompromised advice required by the Sixth Amendment. Id. at 155. At the

conclusion of an evidentiary hearing, the judge determined that the relationship

between the defendant's mother and counsel consisted of a one-time liaison that

occurred after the defendant entered his guilty plea; based on this time line, the

PCR judge concluded no conflict of interest existed when counsel and the

defendant's mother recommended the entry of a guilty plea. Id. at 159-60. We

rejected that conclusion and remanded so the defendant might withdraw his

guilty plea. Id. at 166.


                                                                           A-2916-18T4
                                       11
      Our Lasane holding logically followed from the Supreme Court's broad

view of the obligations of counsel. Id. at 164. We relied on State v. Land, 73
N.J. 24, 29 (1977), where the Court emphasized that the accused's right to

counsel "contemplates that the attorney's position as an advocate for his client

should not be compromised before, during or after trial," and we quoted State v.

Belluci, 81 N.J. 531, 538 (1980), where the Court stressed "[t]here is no greater

impairment of a defendant's constitutional right to counsel than that which can

occur when his attorney is serving conflicting interests." Although we then

viewed the circumstances in Lasane as unusual, we found the defendant's

entitlement to relief in Land and Belluci, and in other authorities, in concluding

that the advice received from both his mother and his attorney was impacted by

their relationship and was sufficient to allow the defendant to withdraw his

guilty plea. Lasane, 371 N.J. Super. at 166.

      In Lasane we had the benefit of fact findings derived from an evidentiary

hearing. We conclude that we are entitled to the same here. Certainly, the only

information available raises grave questions about whether defendant's trial

counsel's relationship with the detective started earlier than claimed.

      The mistaken assumption on which the matter has proceeded to date is

that the conflict of interest had its genesis in counsel's claim that his first date


                                                                            A-2916-18T4
                                        12
with Detective Burns was nine days after the verdict.          There is no sworn

information as to that alleged fact and, to date, defendant has not had an

opportunity to cross-examine his trial counsel or others with relevant

information. We also reject the fixation on the first date or the notion that the

first date is the critical date in considering when the conflict arose.          The

relationship or communications leading up to the relationship may have

commenced earlier.

      These circumstances require exploration and development at an

evidentiary hearing. The PCR judge, whose approach was to assume the facts

were as asserted in trial counsel's January 2014 letter, as well as the generalities

represented by substitute counsel at the sentencing proceeding,2 deprived

defendant of the opportunity to explore whether the facts may have been

different.

      Based on the little information that is in the record on this subject, the

PCR judge concluded that defendant failed to show he was negatively affected

by his trial attorney's relationship with Detective Burns. Such a conclusion was


2
    All that substitute counsel offered about this conflict of interest was his
representation at the sentencing hearing that he previously spoke "directly" to
trial counsel who "indicated the conflict of interest did not exist at any time
during the trial and he has written a letter to the [c]ourt affirming that and I have
no evidence to assert to the contrary."
                                                                             A-2916-18T4
                                        13
premature; the circumstances to which we have alluded, and the impact of the

actual facts on defendant's right to an effective counsel "[un]compromised

before, during or after trial," Land, 73 N.J. at 29, must be fully explored and

examined at an evidentiary hearing. The PCR judge mistakenly abused her

discretion in declining to conduct such a proceeding.

                                        II

      We reject defendant's argument that trial counsel was ineffective in failing

to call Brooks to testify, to consult or retain a handwriting expert to support a

claim that he did not write the letter, and to more fully object to the letter. The

letter, as mentioned earlier and as discussed in our prior opinion, contains

defendant's purported statement that he was "facing a lot of time, if these two

bitches take the stand." The letter reveals that "these two bitches" were the

writer's "kuzin NaNa and Annie"; it was not disputed at trial that these

nicknames referred respectively to Latonia Bellamy, who is defendant's cousin,

and Darmelia Lawrence, both of whom implicated defendant in these crimes.

See Bellamy, slip op. at 12-14. Contrary to defendant's argument, at the first

trial Brooks did not testify that defendant did not write the letter, she only

testified that she did not know whether defendant wrote it. So, a repeat of that

testimony in the second trial would not likely have been helpful to the defense.


                                                                           A-2916-18T4
                                       14
      Defendant also provided in support of his PCR petition a report from a

handwriting expert, who asserted defendant could "neither be identified nor

eliminated as the writer." Like Brooks' inconclusive testimony about whether

defendant wrote the letter, the expert's opinion also provides little weight to

defendant's contention that he was not the writer, since the expert could not

exclude that conclusion.

      Lastly, even if counsel's decisions not to call Brooks and not to consult

with a handwriting expert fell below professional norms, prejudice has not been

shown. In our opinion on the direct appeal, we explained at length that the

admission of the letter was not capable of producing an unjust result because "of

the other overwhelming evidence" of defendant's guilt. Bellamy, slip op. at 18.

We agree with the PCR judge that defendant failed to provide a prima facie case

of ineffectiveness on the second prong of the Strickland/Fritz test.3




3
  In Strickland v. Washington, 466 U.S. 668, 687-88, 693-94 (1984), the Court
held that an ineffectiveness argument is dependent on proof that counsel's
performance fell below professional norms and that there is a reasonable
probability that, but for counsel's unprofessional error, the result of the
proceeding would have been different. Reasonable probability in this context
means a "probability sufficient to undermine confidence in the outcome" of the
proceeding. Id. at 694. See also State v. Fritz, 105 N.J. 42, 58 (1987) (adopting
the Strickland test for ineffectiveness arguments based on the state constitutional
right to counsel).
                                                                           A-2916-18T4
                                       15
                                     ***

      To briefly summarize, we reject all defendant's arguments that the judge

erred in denying post-conviction relief with the exception that we agree the

judge erred by failing to conduct an evidentiary hearing about the relationship

between defendant's trial counsel and Detective Burns, a witness for the

prosecution, as to which we remand for an evidentiary hearing.

      The order denying post-conviction relief is vacated and the matter

remanded for an evidentiary hearing. We do not retain jurisdiction.




                                                                       A-2916-18T4
                                     16